Title: Enclosure: Invoices to Robert Cary & Company, 15 November 1762
From: Washington, George
To: Robert Cary & Company



[Mount Vernon] 15th Novr 1762.

Invoice of Sundry Goods to be sent by Robert Cary Esqr. and Company for the use of George Washington—Virga
 5 pieces best Oznabrigs 2 pieces best Welch Cotton 3 dozn pair largest & best plaid hose 3 dozn pair midling Ditto 6 lb. Shoe thread 20 lb. brown thread 3 lb. coloured Ditto 6 groce common horn buttons As much light Cloth coloured Shag as will make 4 Suits of Cloaths for Servants together with red Shalloon for Lining and trimmings of all sorts except Buttons which I have 1 Groce plain silvered brest Buttons; only one dozn instead of one groce was sent last year—let them have Shanks instead of Cat Gut 1 Postilian Cap—best kind & smal
 6 pair course Wool Cards 12 Course Sifters 2 very fine ditto 100 fathom of leadg Line 200 ditto of large Log Line 2 pair Quern, or hand Millstones 4 Wheat Sieves 1 Groce long Pipes 1 Cask Commn Sale Do 2 dozn Reap. hooks
 1 piece of fine Cambrick @£5 1 piece of fine Ditto @£4 2 ps. Irish Linnen @1/6 2 ps. ditto @1/ 1 ps. of fine & handsome Chintz 1 ps. of Superfine Callico 1 dozn fine Cambk Pocket Handfs 1 ps. fine Long Lawn 2 Suits of head Cloaths wt. Ruffles handfs &ca—to be made plain of very fine Book Muslin 1 plain Muslin Apron 2 fashe Net Caps 1 fine net handf without Lace
 6 Skeleton Wires 1 piece of Corded Dimothy 3 handsome Egrets 1 White Satten Bonnet 1 ps. broad white Sattin Ribbon 1 ps. narrow black Satten Ditto 1 ps. fashe coloured Do 1 ps. black Silk binding 1 ps. black worsted ditto 1 ps. black Ribbon for the hair 1 ps. finest gartering 3 knots & breast knots 1 ps. of the very best Stock Tape to be quite plain or Ribd only 4 ps. Diaper Tape fit for bindg 3 ps. narrow Do 1 lb. fine Nuns thread sorted

 1 Neat paper Snuff Box—lined with tortoise Shell 4 Bottles Westerns best Snuff not high Toasted
 2 pr Womens most fashe col[ore]d Silk Shoes—to be made large 4s & a little wider than those sent last year 2 pair black everlasting Do Do 1 pr neatest & best small Scissrs 1 pr ditto ditto larger 1 dozn pr Womens kid Mitts 3 pr ditto Sattin Ditto  6 pr Ditto kid Gloves—all to be packed in flanl 6 lb. hair powder—not perfumed
 [From] Mr Didsbury 2 pr Mens very neat Pumps 4 pr ditto Shoes 2 pr Shoe Slippers 6 pr strong Shoes made on my Last for Servants
 3 pr Mens best white Silk hose 3 pr superfine Cotton Ditto 6 pr best bro: thrd 4 thrd Do 12 pr fine & 12 pr course—W. Ditto Do 12 pr course worsted Ditto all to be large 6 pair Mens best riding Gloves of good Buck. & Tand Leathr with Stitched Tops—to be large & long fingered 1 Groce Silk Lashes—for Ridg Whp
 1 Box best cut & dryed Tobo 12 loaves dble refind Sugar 1 Jarr best Raisons—those sent last year were good for nothing 1 Jarr Currants 25 lb. Salt Petre 1 Bushl Almonds in the Shell 6 lb. best white Ginger 6 lb. Pearle Barley 6 lb. Sago 1 lb. Mace  1 lb. Nutts 10 lb. Starch 6 lb. finest Hyson Tea 6 lb. best flour of Mustard—we commonly have exceedg bad sent
 1 large Tin Cannister to contain 3 Bushls—wide Mouth & close Top 1 large Tin Sugar Box 1 block Tinn Coffee Pot 2 dozn most fashe wine glasses ½ dozn ditto Beer Ditto  1 Cheshire Cheese of about 40 lb. 50 lb. Crown Soap 20 Groce of Corks
 2 Bottles pick[le]d Walnuts, 2 ditto India Mangos, 6 ditto French Olives, 2 ditto Anchovies, 2 ditto Capers—to be put in strg Potte Bo⟨t⟩. & packd in Ha[mpers] the Pickles sent last yr were very bad
 1 Cask Bottled Porter—to be packed in Shavings—last year it was not & therefore lost 3 Galls. Rhenish wine [and] 2 galls. Canary Ditto in pint B:
 ½ dozn large Tin Milk pans ½ dozn smaller Ditto 12 dozn Earthn Do—midlg size & not Deep 22 yds Floor Matting 12 largest & best padlocks—difft Keyes 6 best Meadow Scythes 6 dozn Scythe Stones 6 large hair Brooms 1 long ditto for Cornish & Ceilg 6 Mops 1 large dry rubbing Brush wt. a

  thick Lead on the Top 2 dozn Bird Pots 6 dozn cheapest Butcher knives for cuttg Tobo 1 Hay knife for cuttg Hay
 1 Keg white Lead ground in Oyl 1 Barrl FF Gunpowder 20 lb. sml goose Shott 50 lb. largest Bristl Drop 100 lb. Drop No. 3 100 lb. Ditto No. 4 6 Gunskrews—such as are commonly fixd to the end of Ramrods
 6 Mahagony Waiters—viz. 2 of abt 12 In. Diameter 2 of 9 In. Ditto 2 of 6 In. Ditto
 4 fashe Labels for Wine Bottles viz. for Claret Port Madeira Lisbon 6 handsome Wine Decanters
 2 Rheams of best 4to cut writg Papr 12 papers Ink powder 1 large Box Wafers 1 dozn best blackg Balls
 Smallets History of England newest Edition Dodsley’s Annuel Register—from the Beging to the prest year Inclusive Dodsleys Gentns Memm Book for 1763 Ladies Memm Book for Do
 25 M 8d. Nails 25 M 10d. Ditto 1 small paper of brass Tacks for putting on the furniture of Doors Desks &ca 10 smal Barrls Lamp Black 500 best Kirbyhooks—sorted from a sml Perch to a large Cod A Fishing Case for the Pocket—properly furnished with Line &ca 100 lb. of new and good Clover Seed—to be bought by the Captn of the Farmers about Portsmouth—or it is an even ch[anc]e to be bad
 1 dozn Chalk Lines of the largest kind 2 dozn course Smiths Files 6 large & strong Gouges One 3½ Inch Cornish pln & be[e]d Mold 1 Plow & 4 Irons to Ditto 1 Jack Raising Plain 1 Inch Ogee 1¾ Inch Ditto 1½ Inch Ditto 2 Beed Plains viz. 1 ⅝ & one ½ Inch 1 Tenant Saw [and] 1 Compass Do—2 dozn files prr. for Do  6 Mortising Chissels 6 Firmers 6 Gouges 1 Skew Rabbit Plain 1 Square Ditto 2 Moving Philisters 1 dozn Jack Plain Irons 1 dozn smoothing plain Iron’s
 1 pint Spirits Hartshorn ¼ lb. Ipecacuana powdered 1 lb. Venice Treacle 2 lb. Diascordium 1 lb. Ointment Marsh Mallows ½ lb. Jallop powdered ½ lb. Rhubarb 4 lb. Bird Lyme 2 lb. Blistering Plaister 2 lb. Mellitot 1 lb. Spirma Citi 1 lb. Manna 2 Quarts strong Cinna. Water 1 lb. Salt of Hartshorne 4 lb. Spirits of Turpentine 2 lb. Allum 4 Oz. Spirits Nitre a dulcis 4 Oz. Conserve Rose  5 Oz. Tincture of Castor 1 lb. Camomile flowers 1 pint Aq. Mirabilis ½ lb.

  Ethiops Mineral 1 lb. Cream of Tarter prepared 1 groce Phial Corks
 One very full and complt Sett of Table China 2 dozn Table Knives & 2 dozn Forks with China handles to suit ditto 2 dozn small desert Knives, & 2 dozn Forks to Ditto 2 dozn small Desert Silver Spoons with my Crest, as Inclosed 14 Table ditto—with Ditto Note—these 14 is to make up a broken sett, already on hand, 2 doz: therefore let their be conveniences to contain the whole 2 dozn and have the whole knives, Forks, and Spoons (allowing for the 10 here) properly disposed of in neat Mahagony Cases for decorating a side board
 4 Silver Bobs for Servants 3 funnels different Sizes 2 Smiths Screw plates—a large one & a small one 5 lb. of the best Turnip Seed 6 Curry Combs & Brushes 1 pr very small Toopee Irons for h[air].

Go: Washington
Invoice of Sundry Goods to be sent by Robert Cary Esqr. & Co. to Mr Joseph Valentine York River, for the use of George Washington, to whom they must be chargd.
November 15th 1762
150 Yards best Cotton—150 Ells Oznabrigs—2 dozn pair large and good pld hose—1 dozn broad hose—1 dozn narrow Ditto—1 dozn narrow axes—10 M 6d. Nails.
Go: Washington
